Citation Nr: 1341714	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  09-03 650A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

Entitlement to an effective date earlier than February 8, 2008, for a 20 percent rating for erectile dysfunction with penile deformity associated with right epididymitis.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran served on active duty from August 1952 to July 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on the basis of a rating determination entered in March 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, in which the RO increased the assigned evaluation for erectile dysfunction with penile deformity from 0 percent to 20 percent, effective from February 8, 2008.  Notice of the action taken was provided to the Veteran in early April 2008 and he submitted a notice of disagreement later in April 2008, followed by issuance of a statement of the case in January 2009.  Thereafter, the RO determined that the aforementioned appeal had not been timely perfected, but following further consideration, the RO in March 2012 concluded that a written statement submitted by the Veteran in February 2009 was in fact a timely submitted substantive appeal.  Inasmuch as the RO has determined the appeal to be timely, no further action by the Board in that regard is necessary.  

During the pendency of this appeal, the Veteran initiated claims of entitlement to service connection for vertigo, hearing loss, and tinnitus, the latter two of which were subject to prior adverse determinations by the RO, as well as a claim for increase for his service-connected right epididymitis.  All of the referenced matters were addressed by the RO in a rating decision of May 2010, from which the Veteran appealed in October 2010 and were the subject of a statement of the case in April 2013.  No further action by the RO as to those matters is indicated, despite the Veteran's submission of a written statement in September 2013 indicating that he was submitting additional medical evidence in support of his pending appeal and requested that it be added to the claims folder and the folder itself sent to the Board.  The foregoing raises the question of the timeliness of the Veteran's appeal of the May 2010 denials, and, if not timely, new claims for service connection for hearing loss, tinnitus, and vertigo, none 


of which have to date been addressed by the RO.  Referral of those matters to the RO for further consideration is deemed necessary.  

Notice is taken that this matter has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

It is the Veteran's primary contention that he is entitled to a 20 percent rating for his service-connected erectile dysfunction and penile deformity, associated with his epididymitis, at a point earlier than February 8, 2008.  He alleges, in part, that a penile deformity was present in concert with his erectile dysfunction prior to the aforementioned date.  

Following the RO's determination in March 2012 that a timely appeal had been initiated and perfected, no further decisional document was prepared and furnished to the Veteran with respect to evidence pertinent to the appellate issue that was received by VA since issuance of the statement of the case in January 2009.  That evidence includes but is not limited to various statements of the Veteran; medical evidence relating to his epididymitis, erectile dysfunction, and related penile deformity compiled by VA and non-VA sources; and an internet article involving a penile deformity known as Peyronie's disease.  Due process requirements require that this case be remanded for issuance of a supplemental statement of the case to permit the Board to enter an appellate decision as to the merits of the issue presented.  See 38 C.F.R. §§ 19.31, 19.37 (2013).  

Also, this appeal was received by the Board without any of the documents written in Spanish, of which there are many, having been translated into English.  While this case remains in remand status, all such documents dating to January 2007 must be translated from Spanish to English.  


Accordingly, this case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain for inclusion in the Veteran's VA claims folder any and all pertinent records of VA treatment not already on file.  

2.  Obtain certified, written translations from Spanish to English of all documents made a part of the Veteran's VA claims folder since January 3, 2007, and include those translations with the other evidence of record.  

3.  Lastly, readjudicate the issue on appeal on the basis of all of the evidence of record, including but not limited to all of the evidence received by VA since entry by the RO of its statement of the case in January 2009.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, furnish him a supplemental statement of the case outlining the pertinent evidence and reasons and bases for any continued denial, prior to returning the case to the Board for additional review.  

No action by the appellant is needed until he receives further notice.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


Department of Veterans Affairs


